        Case 7:21-cr-00219-KMK Document 16 Filed 04/01/21 Page 1 of 2
UN ITEO STATES DfSTRfCT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                            WAIVER OF_R!GHT TO BE
                         -V-
                                                                            PRESENT AT CRIMINAl
                                 ^"<y ^ ^                                   PROCEEDING
(/ €.iz-^ ft^^¥                        /

                                  Defendant.
                                                                                      R»-^
                                                                                                          H
                                                                            '7^,
Check Proceeding that Aopiies

_^1 Arraignment
                                                                 ••y ^*-^
                                             t^ ^^"-•t-f H^/'i



        I have been given a copy of the-indrctment containing the charges against me and have reviewed
        it with my attorney. I understand that I have a right to appear before a judge in a courtroom in
        the Southern District of New York to confirm that I have received and reviewed the indictment;
        to have the indictment read afoud to me if I wisli; and to enter a plea of either guilty or not guilty
        before the Judge. After consultation with my attorney, I wish to plead not guilty. By signing
        this document, f wish to advise the court of the following. ! willingly give up my right to appear
        En a courtroom in the Southern District of New York to advise the court that:

                                                   A /i-Tf^*\ ^ \--\ fy^^fsvH e-^JI
            1}   lhavereeeived-andt>reviewedacopyoftl^4ndtetment^. ^ ^^                      <&^
                 2) I do not need the judge to read the^ndictment aloud to me.
                 3) I plead not guiity to the charges against me in the <ndictmenit> f <-i     '"te?i,^. <z//?




Date:
                 Signature of Defendant



                      a^^-                    C-^/ €?

                 Print Name



        Conference Date:         ^ I l^f        i^/

                                   /       -^^'^'tfsS-l

        I have been charged in an indictment with violations of federal law. t understand that I have a
        right to be present at alf conferences concerning this indictment that are heid by a judge in the
        Southern District of New York, unless the conference involves onfy a question of law. I
        understand that at these conferences the judge may, among other things, 1) set a schedule for
        the case induding the date at which the tria! will be held, and 2) determine whether, under the
        Speedy Trial Act, certain periods of time should be properly excluded in setting the time by which
        the trial must occur, I have discussed these issues with my attorney and wish to give up my right
        to be present gt the conferences. By signing this document, I wish to advise the court that I
        wiUingly give up my right to be present at the conferences in my case for the period of time En
        which access to the courthouse has been restricted on account of the COViD-19 pandemic. )
        request that my attorney be permitted to represent my interests at the proceedings even though
        I will not be present.
          Case 7:21-cr-00219-KMK Document 16 Filed 04/01/21 Page 2 of 2


Date:
                Signature of Defendant


                   [/?/ ^f<yt- ^fc^U c)
                Print Name




t hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my ciient knowingly and voluntarily consents to the
proceedings being held En my cliff's absence, f will inform my client of what transpires at the
proceedings and p^ide my cii^fU/A/ith a copy of the transcript of the proceedings, if requested.

Date:
                Signature of Defense Counse
~^-^h.i
                                              0)^^F^:^^^>^"'
                         ^i^F^\ ^.
                Print Name



Addendum for a defendant who requires services of an interpreter:

f used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is:




Date:
                 Signature of Defense Counsel




Accepte
